                                      Case 20-14792-EPK                   Doc 5     Filed 04/29/20            Page 1 of 2
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Southern District of Florida
 In re       TooJay's Management LLC                                                                           Case No.
                                                                                 Debtor(s)                     Chapter      11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                800,000.00
             Prior to the filing of this statement I have received                                        $                800,000.00
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 (a) advise the Debtors with respect to their powers and duties as debtors and debtors-in-possession in the
                 continued management and operation of its business and properties;
                 (b) attend meetings and negotiate with representatives of creditors and other parties-in-interest and advise and
                 consult on the conduct of the case, including all of the legal and administrative requirements of operating in
                 Chapter 11;
                 (c) advise the Debtors in connection with any contemplated sales of assets or business combinations, including
                 the negotiation of sales promotion, liquidation, stock purchase, merger or joint venture agreements, formulate
                 and implement bidding procedures, evaluate competing offers, draft appropriate corporate documents with
                 respect to the proposed sales, and counsel the Debtors in connection with the closing of such sales;
                 (d) advise the Debtors in connection with post-petition financing and cash collateral arrangements, provide
                 advice and counsel with respect to pre-petition financing arrangements, and provide advice to the Debtors in
                 connection with the emergence financing and capital structure, and negotiate and draft documents relating
                 thereto;
                 (e) advise the Debtors on matters relating to the evaluation of the assumption, rejection or assignment of
                 unexpired leases and executory contracts;
                 (f) provide advice to the Debtors with respect to legal issues arising in or relating to the Debtors' ordinary course
                 of business including attendance at senior management meetings, meetings with the Debtors' financial and
                 turnaround advisors, and provide advice on employee, workers' compensation, employee benefits, labor, tax,
                 insurance, securities, corporate, business operation, contracts, joint ventures, real property, press/public affairs
                 and regulatory matters;
                 (g) take all necessary action to protect and preserve the Debtors' estates, including the prosecution of actions on
                 its behalf, the defense of any actions commenced against the estates, negotiations concerning all litigation in
                 which the Debtors may be involved and objections to claims filed against the estates;
                 (h) prepare on behalf of the Debtors all schedules, motions, pleadings, applications, adversary proceedings,
                 answers, orders, reports and papers necessary to the administration of the estates;
                 (i) negotiate and prepare on the Debtors' behalf a plan of reorganization, disclosure statement and all related
                 agreements and take such actions as described in Debtor's Motion for Retention

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:



Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                      Case 20-14792-EPK                    Doc 5   Filed 04/29/20      Page 2 of 2

 In re       TooJay's Management LLC                                                                 Case No.
                                                               Debtor(s)

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
                                             (Continuation Sheet)
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     April 28, 2020
     Date                                                                       Eyal Berger 11069
                                                                                Signature of Attorney
                                                                                Akerman LLP
                                                                                350 East Las Olas Boulevard
                                                                                Suite 1600
                                                                                Fort Lauderdale, FL 33301
                                                                                954-463-2700 Fax: 954-463-2224
                                                                                eyal.berger@akerman.com
                                                                                Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
